Citation Nr: 0609409	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  04-26 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for arthritis of the right knee.

3.  Entitlement to a compensable disability rating for 
bilateral hearing loss. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran had active military service between September 
1958 and September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

In July 2005 the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The veteran has claims pending for service connection for a 
right leg disorder, a bilateral foot disorder, and a left 
knee disorder all of which he claims are caused secondary to 
his service-connected right knee arthritis.  These issues 
have not been adjudicated by the RO and are not properly 
before the Board at this time.  These issues are referred to 
the RO for action deemed appropriate.


REMAND

Additional notification requirements have been imposed with 
respect to claims involving entitlement to increased initial 
disability ratings.  See Dingess/Hartman v. Nicholson, Nos. 
01-1917 & 02-1506 (U.S. Vet. App. March 3, 2006); VBA Fast 
Letter (06-04) (March 14, 2006).  

At the July 2005 hearing the veteran indicated that recent VA 
medical treatment records existed with respect to treatment 
for his right knee and hearing loss disabilities which have 
not been made part of the record.  These records should be 
obtained.

Private medical records reflect that when the veteran was 
seen on August 30, 2004, it was decided to proceed with 
arthroscopy of the veteran's right knee to take care of 
meniscus tears.  An entry dated September 13, 2004, noted 
that the veteran was seen for follow up of right knee 
arthroscopy, medial and lateral meniscectomy with some 
degenerative changes to the knee.  However, the surgical 
records do not appear in the claims file.  They also need to 
be obtained.

Finally, VA examinations with respect to all disabilities at 
issue need to be conducted.  The United States Court of 
Appeals for Veterans Claims has held that, when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Notification and development action 
required by the VCAA must be completed 
with regard the all three issues on 
appeal.  In particular, the notification 
requirements and development procedures 
set forth at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 must be fully complied with 
and satisfied with respect to all issues 
on appeal.  See VBA Fast Letter (06-04) 
(March 14, 2006).

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
disabilities since 2003.  

Specifically as the veteran to 
identify which VA, and an private, 
medical facilities he receives 
treatment for his hearing loss and 
right knee disabilities.  Also, ask 
the veteran to state where he 
underwent surgery on his right knee 
in 2004.  

Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.   
All information obtained should be made 
part of the file.  

3.  The veteran should be scheduled for an 
examination to ascertain the current level 
of his service-connected hearing loss 
disability.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

4.  The veteran should be scheduled for a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of current 
psychiatric disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
indicate if any current psychiatric 
disorder is related to service in view of 
the complete absence of any medical 
diagnosis of a psychiatric disorder during 
service.  The claims folder must be made 
available and reviewed by the examiner in 
conjunction with the examination.  The 
examining physician should provide 
complete rationale for all conclusions 
reached.

5.  The veteran should be scheduled for an 
examination of his right knee.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.  

6.  Following the above, the RO should 
readjudicate the veteran's claims.  If any 
benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

